DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:  “can converted” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirman et al. (WO 2018/031821).
Regarding claims 1-5 and 10:  Shirman et al. (WO ‘821) discloses curable resins for dental materials containing inverse opals [abstract], wherein Example 1 [Ex. 1; 0120] prepares 
Note: claim 3 further defines species of the dental ceramic component recited in claim 2.  However, as claimed, such species only further define the genus of the optional dental ceramic component (i.e. claims 2 and 3 do not require the dental material to comprise the dental ceramic component).
Regarding claims 6-9:  Shirman et al. (WO ‘821) discloses infiltrating polystyrene direct opal structures with a silica precursor solution (tetraethyl orthosilicate) and subsequently calcining the infiltrated structure [Ex. 1; 0120].
Note: claims 8-9 further defines species of the organic-inorganic hybrid material recited in claim 5.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 5 and 8-9 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirman et al. (WO 2018/031821).
Regarding claims 11-15 and 20:  Shirman et al. (WO ‘821) discloses methods for preparing curable resins for dental materials containing inverse opals [abstract], wherein Example 1 [Ex. 1; 0120] prepares inverse opal (IO) structures infiltrated with silica and zirconia.  The resulting IO particles were functionalized with 3-(trimethoxysilyl)propyl acrylate and mixed 
Note: claim 13 further defines species of the dental ceramic component recited in claim 12.  However, as claimed, such species only further define the genus of the optional dental ceramic component (i.e. claims 12 and 13 do not require the dental material to comprise the dental ceramic component).
Regarding claims 16-19:  Shirman et al. (WO ‘821) discloses infiltrating polystyrene direct opal structures with a silica precursor solution (tetraethyl orthosilicate) and subsequently calcining the infiltrated structure [Ex. 1; 0120].
Note: claims 18-19 further defines species of the organic-inorganic hybrid material recited in claim 15.  However, as claimed, such species only further define the genus of the optional organic-inorganic hybrid material (i.e. claims 15 and 18-19 do not require the dental material to comprise the organic-inorganic hybrid material).

Claim(s) 21 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirman et al. (WO 2018/031821).
Regarding claims 21 and 28-30:  Shirman et al. (WO ‘821) discloses curable resins for dental materials containing inverse opals [abstract], wherein Example 1 [Ex. 1; 0120] prepares inverse opal (IO) structures infiltrated with silica.  The resulting IO silica particles were functionalized with 3-(trimethoxysilyl)propyl acrylate, combined with unstructured zirconia and mixed with a photocurable resin comprising 50 wt% Bis-GMA, 49.22 wt% TEGDMA, 0.3 wt% camphorquinone, 0.3 wt% DMABE, 0.12 wt% BHT, and 0.06 wt% HMBP [Ex. 1; 0120] (identical weight% of silica, zirconia and resin).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirman et al. (WO 2018/031821) as applied to claim 21 above.
Regarding 22-27:  Shirman et al. (WO ‘821) discloses the basic claimed composition [as set forth above with respect to claim 21]; wherein Shirman et al. (WO ‘821) discloses inverse opals containing 20 wt% silica and 80 wt% zirconia [0105, 0121; Fig. 12D].  Shirman et al. (WO ‘821) discloses the resin has a solid content of up to 80 wt% [0065].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767